ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Dereadt, 2013 IL App (2d) 120323




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    ROBERT P. DEREADT, Defendant-Appellant.



District & No.             Second District
                           Docket No. 2-12-0323


Filed                      September 30, 2013


Held                       The appellate court upheld defendant’s conviction for disorderly conduct
(Note: This syllabus       based on his alleged encounter with two young girls, notwithstanding his
constitutes no part of     contentions that plain error occurred when the trial court proceeded with
the opinion of the court   a 6-person jury without obtaining defendant’s waiver of a 12-person jury
but has been prepared      and that the girls’ identification testimony was vague and uncertain, since
by the Reporter of         defense counsel’s statement that he had spoken to defendant about
Decisions for the          whether he wanted a jury of 6 or 12 implied that defendant participated
convenience of the         in the decision to have a jury of 6 and did not merely acquiesce in his
reader.)
                           counsel’s decision, most of the inconsistencies in the girls’ testimony
                           were unrelated to their identification of defendant, and, under the
                           circumstances, there was no basis to disturb the jury’s assessment of their
                           credibility.


Decision Under             Appeal from the Circuit Court of Du Page County, No. 10-CM-2367; the
Review                     Hon. Karen M. Wilson, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Thomas A. Lilien and Paul J. Glaser, both of State Appellate Defender’s
Appeal                     Office, of Elgin, for appellant.

                           Robert B. Berlin, State’s Attorney, of Wheaton (Lisa Anne Hoffman and
                           Edward R. Psenicka, Assistant State’s Attorneys, of counsel), for the
                           People.


Panel                      JUSTICE JORGENSEN delivered the judgment of the court, with
                           opinion.
                           Presiding Justice Burke and Justice Hutchinson concurred in the
                           judgment and opinion.




                                              OPINION

¶1           Defendant, Robert P. Dereadt, was convicted by a six-person jury of disorderly conduct
        (720 ILCS 5/26-1(a)(1) (West 2010)). He appeals, contending that (1) the trial court
        committed plain error by proceeding with a 6-person jury without securing defendant’s
        personal waiver of a 12-person jury; and (2) he was not proved guilty beyond a reasonable
        doubt where the eyewitnesses’ identification of defendant and his truck was vague and
        uncertain. We affirm.
¶2           On the date set for trial, defendant’s attorney told the court:
             “Your Honor, we had the opportunity to speak with Mr. Dereadt about the scheduling
             and about whether he would want a jury of six and twelve, and at this time, he’s asking
             for a jury of six.”
¶3           The trial court did not discuss the matter directly with defendant, who was present. The
        following day, the case proceeded with the selection of a six-person jury.
¶4           Alycia C. testified that, on April 24, 2010, she and Keileen D., both aged 13, became
        bored, so they made a sign saying “Honk for God” and waved it at passing cars. Ten to
        fifteen minutes later, a black pickup truck drove by them twice, then pulled up to the curb
        and stopped within seven to eight feet of the girls. Alycia noticed that the truck’s black paint
        was dull, looking as if it had been spray-painted on the truck.
¶5           The man inside the truck asked if the girls had seen his dog. He said that if they licked
        “this” he would give them $50. Alycia thought that the man was referring to his “privates.”
        He had something pink and blue in his “upper lap area.” The man asked them several more
        times. They said “no” each time and, after the fourth time, told him to go away. The man
        drove away and the girls ran into Keileen’s house and told her mother, who called the police.
¶6           While waiting for detectives to arrive, Keileen drew a picture of the man and his truck.

                                                  -2-
       Alycia described the man as white and bald, wearing a navy blue baseball cap with yellow
       lettering, with hair under his lip and above his chin. She could “kind of see” under his cap.
       At the police station, the girls put together composite drawings of the man and viewed a six-
       photo lineup. Alycia chose defendant’s photo as looking “closest” to the man. However, she
       could not identify the man in the courtroom. She thought that the truck was a Ford, with a
       single seat, but she did not see any license plates on it.
¶7          Keileen’s testimony about the incident was largely consistent with Alycia’s. She
       described the truck’s black paint as “rough” and said that the truck had no license plates. The
       driver was white, wore a baseball cap, a black shirt, and jeans, and had “kind of like a
       mustache but shaved off.” He wore sunglasses at first, but took them off as he was driving
       away. Thus, Keileen got only a “quick glimpse” of his eyes, but she thought that they were
       brown. In court, Keileen identified defendant as the driver. Keileen could not positively
       identify the driver from the photo lineup, but she picked two photos as looking similar to the
       driver.
¶8          Deputy Joshua Schindlbeck, of the Du Page County sheriff’s office, heard a dispatch
       about a suspicious flat black truck. Within an hour, he saw a truck matching the description.
       He and another deputy followed the truck and eventually pulled it over. Schindlbeck believed
       that the truck, a Dodge crew cab (with a second seat), had license plates, and later that day
       he wrote in his report that it did. Defendant, who was driving, appeared very nervous. He
       wore a black baseball cap, a black t-shirt, and blue jeans. Schindlbeck asked defendant if he
       had been in the area looking for a dog, and he said that he had not. After running defendant’s
       name through the Law Enforcement Agencies Data System (LEADS), the deputies allowed
       him to leave. Schindlbeck’s report did not make any reference to defendant having facial
       hair.
¶9          Deputy Randall Simpson was dispatched to speak with the girls at the scene. The girls’
       mothers agreed to bring them to the police station. After another deputy called about having
       stopped a vehicle that looked similar to the one the girls described, Simpson used the
       description of the driver to prepare a photo lineup. Alycia immediately chose defendant’s
       photo. Keileen selected photos of defendant and another man.
¶ 10       Later that night, Simpson went to defendant’s home in Winfield, a couple of miles from
       the scene of the incident. He saw a flat black pickup in the driveway. It had license plates.
       Defendant said that he had driven in the area around 4 p.m. to go to his grandparents’ home
       and put some tools away. He denied having contact with any girls that day.
¶ 11        Simpson later saw the same truck (based on defendant’s license plates) at a shopping
       mall. This time the truck had red stripes on the front hood and on the rear. He prepared a
       photo lineup of pickup trucks for the girls. He had received reports that Keileen had seen the
       same truck several times since the incident (but never mentioned red stripes). The girls did
       not identify any of the trucks until Simpson pointed out the one with the red stripes. They
       then agreed that, but for the stripes, that one could have been the one that they saw.
¶ 12        The jury found defendant guilty of two counts of disorderly conduct. The trial court
       merged the counts and sentenced defendant to 30 days in jail. Defendant timely appeals.
¶ 13        Defendant first contends that the trial court erred by proceeding with a 6-person jury

                                                -3-
       without securing his personal waiver of a 12-person jury. He concedes that he did not include
       this issue in his posttrial motion, but asks that we consider it as plain error. As the knowing
       waiver of the right to a jury trial is “fundamental,” it implicates the second prong of plain-
       error review, where “remedying the error is necessary to preserve the integrity of the judicial
       process.” In re R.A.B., 197 Ill. 2d 358, 363 (2001). Thus, we consider whether plain error
       occurred.
¶ 14       As defendant correctly notes, the right to a jury trial in a criminal case is guaranteed by
       both the federal and the state constitutions. U.S. Const., amend. VI; Ill. Const. 1970, art. I,
       §§ 8, 13. The constitutional right to a jury trial is codified in section 115-1 of the Code of
       Criminal Procedure of 1963 (the Code) (725 ILCS 5/115-1 (West 2010)), which provides
       that “[a]ll prosecutions except on a plea of guilty or guilty but mentally ill shall be tried by
       the court and a jury unless the defendant waives a jury trial in writing.” The general
       understanding, possibly dating back as far as the tenth century (725 ILCS Ann. 5/115-4,
       Committee Comments–1963, at 23 (Smith-Hurd 2008)), is that a jury consists of 12
       members. Thus, the Code provides that, where a defendant elects a trial by jury, “[t]he jury
       shall consist of 12 members.” 725 ILCS 5/115-4(b) (West 2010).
¶ 15       Nevertheless, a 12-person jury is not absolutely required, for a defendant’s right to waive
       his right to a jury trial entirely necessarily includes the right to waive a jury composed of 12
       members. People ex rel. Birkett v. Dockery, 235 Ill. 2d 73, 78 (2009). In People v. Scudieri,
       363 Ill. 84, 87 (1936), the supreme court found no error in proceeding to trial with a jury of
       11 after the defendant had agreed to the lesser number because a full panel was unavailable.
       See also People v. Pierce, 369 Ill. 172 (1938) (same). Indeed, Illinois courts have
       consistently held that a criminal defendant may waive the participation of the full number of
       jurors and proceed with fewer than 12. See, e.g., People v. LaFond, 343 Ill. App. 3d 981, 985
       (2003) (after the jury has retired to deliberate and one juror becomes unable to serve,
       defendant may agree to proceed to verdict with fewer than 12); People v. Matthews, 304 Ill.
       App. 3d 415, 419-20 (1999) (defendant may waive the right to a jury of 12 and proceed with
       a lesser number, as long as the waiver is affirmatively shown on the record); People v. Ernst,
       219 Ill. App. 3d 51, 54 (1991) (collecting cases holding that a defendant may waive his right
       to a jury of 12 and proceed with a lesser number).
¶ 16       Somewhat less clear is what is necessary for a valid waiver of the right to a 12-person
       jury. In cases involving complete jury waivers, an oral waiver by defense counsel in the
       defendant’s presence, in open court and without objection by the defendant, is generally
       valid. See People v. Murrell, 60 Ill. 2d 287, 290 (1975); People v. Sailor, 43 Ill. 2d 256, 260
       (1969). However, defendant cites Matthews for the proposition that the trial court could not
       proceed with a 6-person jury without securing defendant’s personal waiver of a 12-person
       jury.
¶ 17       We disagree with defendant’s reading of Matthews. The court there reversed the
       defendant’s conviction and remanded for a new trial because “nothing in the record indicates
       that defendant was aware of his right to a 12-person jury. Nothing in the record indicates that
       defendant agreed to a jury of fewer than 12 members, as occurred in [People v. Quinn, 46 Ill.
       App. 3d 579 (1977)], or acquiesced in a jury of six.” Matthews, 304 Ill. App. 3d at 419. Thus,
       the court’s primary concern was that the defendant was not aware of his right to a 12-person

                                                 -4-
       jury and could not, under the circumstances, be deemed to have acquiesced in a trial by a
       lesser number.
¶ 18       In Quinn, which Matthews distinguished, defense counsel and the prosecutor, during a
       conference in the judge’s chambers, agreed to a six-person jury. The defendant remained in
       the courtroom during this conference. However, defense counsel had informed the defendant
       that he had a right to a 12-person jury but that he could waive that right and agree to be tried
       by a 6-person jury. Quinn, 46 Ill. App. 3d at 581. The reviewing court refused to find plain
       error, noting that the defendant’s rights were explained to him, he did not object at that time,
       and he had never claimed that he did not understand the right to a 12-person jury. Id. at 583.
¶ 19       More recently, in People v. Barrier, 359 Ill. App. 3d 639 (2005), the Third District
       rejected the defendant’s argument that Matthews required the defendant’s personal waiver
       of a 12-person jury. There, defense counsel stipulated, in the defendant’s presence, to select
       12 jurors with no alternates. When a juror became ill, the trial proceeded with 11 jurors. The
       court held that defense counsel’s stipulation in the defendant’s presence to proceed with no
       alternate jurors strongly implied the defendant’s awareness of the right to a 12-person jury
       and her acquiescence in proceeding with less than that number if a juror became ill. Id. at
       643-44.
¶ 20       Here, defense counsel stated that she had spoken with defendant “about whether he
       would want a jury of six and twelve.”1 This was sufficient under Quinn and Barrier. In fact,
       this case is stronger than those cases because counsel’s statement implies that defendant
       actively participated in the decision rather than merely acquiescing in counsel’s decision.
¶ 21       Defendant next contends that he was not proved guilty beyond a reasonable doubt,
       because the girls’ identification of him and his truck was vague and uncertain. We disagree.
¶ 22       Where a defendant challenges on appeal the sufficiency of the evidence, we ask whether,
       after viewing all the evidence in the light most favorable to the prosecution, a rational trier
       of fact could have found the elements of the offense beyond a reasonable doubt. People v.
       Beauchamp, 241 Ill. 2d 1, 8 (2011). We may not substitute our judgment for that of the trier
       of fact on questions involving the weight of the evidence, the credibility of the witnesses, or
       the resolution of conflicting testimony. People v. Campbell, 146 Ill. 2d 363, 375 (1992). A
       positive identification by a single witness who had a sufficient opportunity to observe the
       defendant is enough to support a conviction. People v. Johnson, 114 Ill. 2d 170, 189 (1986).
       However, a doubtful, vague, or uncertain identification will not support a conviction. People
       v. Slim, 127 Ill. 2d 302, 307 (1989).
¶ 23       Nevertheless, courts have consistently recognized that vague or discrepant descriptions
       do not necessarily render identifications unreliable, because very few witnesses are trained
       to be keen observers. See, e.g., People v. Williams, 118 Ill. 2d 407, 413-14 (1987) (witness’s
       failure to mention the defendant’s facial hair did not render her identification unreliable);
       People v. Nims, 156 Ill. App. 3d 115, 120-21 (1986) (victim’s failure to mention the
       defendant’s facial scars did not render her identification unreliable); see also People v. Bias,

              1
               Defense counsel probably meant to say “six or twelve,” but defendant does not argue that
       counsel’s statement to the court confused him.

                                                 -5-
       131 Ill. App. 3d 98, 104-05 (1985) (inaccuracies pertaining to the “presence or absence of
       a beard, mustache, or tattoo, whether the assailant had missing teeth, and the assailant’s
       height, weight and complexion, do not render an identification utterly inadmissible”). Indeed,
       “ ‘[t]he credibility of an identification does not rest upon the type of facial description or
       other physical features which the complaining witness is able to relate. [Citation.] It depends
       rather upon whether the witness had a full and adequate opportunity to observe the
       defendant.’ ” People v. Robinson, 206 Ill. App. 3d 1046, 1051 (1990) (quoting People v.
       Witherspoon, 33 Ill. App. 3d 12, 19 (1975)).
¶ 24       Illinois courts consider five factors, commonly known as the Biggers factors, when
       determining whether a witness’s identification is reliable. People v. Piatkowski, 225 Ill. 2d
551, 567 (2007) (citing Neil v. Biggers, 409 U.S. 188, 199-200 (1972)). The Biggers factors
       include: (1) the witness’s opportunity to view the offender at the time of the offense; (2) the
       witness’s degree of attention at the time of the offense; (3) the accuracy of the witness’s
       earlier description of the offender; (4) the level of certainty shown by the witness when
       confronting the alleged offender; and (5) the length of time between the offense and the
       identification confrontation. Biggers, 409 U.S. at 199; Slim, 127 Ill. 2d at 307-08. In addition
       to these specific factors, courts also consider the totality of the circumstances when
       reviewing the reliability of an identification. Biggers, 409 U.S. at 199-200; People v. Smith,
       299 Ill. App. 3d 1056, 1062 (1998).
¶ 25       Here, both girls positively identified defendant as the driver of the truck. It is true that
       Alycia identified defendant in the photo lineup but not in court, while Keileen identified
       defendant in court but could not pick him out of the photo lineup. However, Keileen selected
       defendant’s photo as one of two that looked similar to the driver. Moreover, Alycia’s
       inability to identify defendant in court does not necessarily destroy the validity of her earlier
       identification of him from the photo lineup. Earlier identifications are admissible despite a
       witness’s inability to make an in-court identification. People v. Gonzalez, 292 Ill. App. 3d
280, 287 (1997) (“A reliable identification occurring only minutes after the crime should not
       be kept from the jury solely because the witness is unable, several months later and under the
       pressure of testifying in court, to identify the defendant.”). The girls appeared to have had
       a sufficient opportunity to view defendant, as they were within eight feet of the truck and the
       encounter went on for some time. They were clearly attentive, as they engaged with him in
       a brief conversation, and the photo lineup occurred within hours of the offense.
¶ 26       Further, it is undisputed that, with one exception, defendant matched the general
       descriptions the girls gave. Moreover, he drove a black pickup, as they described, and was
       stopped by a police officer near the scene less than an hour after the offense. Contacted later
       at his home, which was less than two miles from the scene, he admitted having been in the
       area on the day in question, although he denied talking to the girls.
¶ 27       Defendant points to various inconsistencies in the girls’ descriptions of the offender. He
       contends, for example, that the girls described the offender as bald while defendant has hair.
       Keileen testified that the offender had brown eyes, but she claimed that he wore sunglasses
       during most of the incident and that she got only a “quick glimpse” of his eyes when he
       removed the glasses while driving away. He complains that the girls inconsistently described
       his facial hair and notes that, while both girls testified that defendant had some facial hair,

                                                 -6-
       Schindlbeck made no mention in his report of any facial hair.
¶ 28       As noted, identifications are usually based on overall impressions rather than on specific
       features. Robinson, 206 Ill. App. 3d at 1051. Defendant does not contend that the girls had
       an inadequate opportunity to observe the offender or that any of the procedures used to
       identify the offender were unduly suggestive. Rather, he complains only about the girls’
       descriptions of “physical features.” As noted, both girls testified consistently that the
       offender wore a hat. Thus, their failure to notice defendant’s hair is not unremarkable,
       especially given defendant’s admittedly “high forehead.” Defendant characterizes their
       testimony that he was bald as “rank speculation,” but it would have been equally speculative
       to testify that he had hair. The jury was aware that the offender was wearing a hat and that
       any testimony about his hair or lack thereof was necessarily speculative. Similarly, the girls
       testified consistently that the offender wore sunglasses during the incident, and thus the jury
       was aware that any testimony about the color of his eyes was suspect. However, these facts
       did not require the jury to reject their ultimate identification of defendant as the offender.
       That Schindlbeck did not note defendant’s facial hair also does not undermine the
       identification of defendant as the offender. The officer did not testify that the man he stopped
       did not have facial hair; his report merely failed to note any.
¶ 29       Defendant also contends, however, that the girls’ description of the truck was fatally
       flawed. He notes that they described the truck as having no license plates and no backseat,
       and that Alycia thought it was a Ford, whereas the truck was a Dodge crew cab and had
       license plates when stopped an hour after the incident. These are the types of omissions that,
       like the failure to notice scars and facial hair, do not automatically invalidate a later
       identification. Even discounting the possibility that defendant, bent on mischief, temporarily
       removed or covered the license plates, the girls apparently saw the truck primarily from the
       side, so their failure to notice license plates could be forgiven. Moreover, the girls’ attention
       was focused on defendant, who was speaking to them, so their failure to correctly identify
       the make of the truck or to notice specific details about it is unremarkable.
¶ 30       Defendant argues that the girls picked his truck out of a photo lineup only after Simpson
       suggested that they look at the photo of the truck with red stripes. Both girls then concluded
       that, without the stripes, the truck could have been the one that they saw. The significance
       of this is not readily apparent. Defendant, not his truck, was charged with the offense, and
       both girls identified him as the offender. While a lineup must not be unduly suggestive in
       identifying an offender, it is not clear how the suggestive truck lineup affected the girls’
       identification of defendant.
¶ 31       Finally, defendant points out that Keileen’s drawing of the truck does not include running
       boards. The drawing does contain a fine double line under the door that could represent a
       running board, but, in any event, we will not reverse defendant’s conviction because a 13-
       year-old’s crude line-drawing of his truck fails to include a running board.
¶ 32       Defendant lists other examples of what he considers flaws in the girls’ testimony. Most
       of these have nothing to do with the issue of his identification. Defendant apparently lists
       seriatim every point on which one or both of the girls was or could have been impeached and
       invites us to assess their credibility differently than the jury did. We must decline the


                                                 -7-
       invitation, as the jury is the ultimate arbiter of witness credibility. See Campbell, 146 Ill. 2d
       at 375.
¶ 33       The judgment of the circuit court of Du Page County is affirmed.

¶ 34       Affirmed.




                                                 -8-